UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month ofSeptember 2010 Commission File Number 000-5149 CONTAX PARTICIPAÇÕES S.A. (Exact name of Registrant as specified in its Charter) Contax Holding Company (Translation of Registrant's name in English) Rua do Passeio, 56  16th floor Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ CONTAX PARTICIPAÇÕES S.A. Corporate Taxpayers Id. (CNPJ/MF): 04.032.433/0001-80 Company Registry N o. (NIRE): 33.300.275410 Publicly-held Company MANAGEMENTS PROPOSAL FOR THE EXTRAORDINARY GENERAL MEETING Messrs. Shareholders, The Management of CONTAX PARTICIPAÇÕES S.A. (Company) hereby proposes to its Shareholders, in relation to the matters contained in the Agenda of the Extraordinary General Meeting, to be held on September 16, 2010, at 2:00 P.M., at the Companys headquarters, at Rua do Passeio 48 a 56, Parte, Rio de Janeiro, RJ, the following, in accordance to the Call Notice released today: (i) The acquisition of a trade marketing company by the subsidiary Contax S.A.: The Management of the Company proposes that the Shareholders approve the acquisition by its subsidiary, Contax S.A., of all of the shares of the company Ability Comunicação Integrada Ltda. (Ability). The proposed acquisition is worth up to R$ 82,474,000.00 and consists of: (i) starting price set from the base value of the company, amounting to R$ 26,400,000.00, payable in cash, with possible adjustment for working capital and deposit in an escrow account; and (ii) an additional fee paid annually through an earn-out agreement, depending on a variable result bound to the audited EBITDA in the next three years. The total maximum value may reach R$ 56,074,000.00. The Call Notice for the Extraordinary General Meeting of the Company, the Appraisal Report prepared by Apsis Consultoria Empresarial Ltda. and the information indicated in Article 19 of CVM Instruction 481/2009 are available on the internet, at CVMs ( www.cvm.gov.br ) and the Companys ( www.contax.com.br/ri ) websites. The Company is available to clarify any doubts regarding the Agenda mentioned in this Managements Proposal through the website www.contax.com.br/ir. Rio de Janeiro, August 31, 2010. Fernando Antonio Pimentel de Melo Chairman of the Board of Directors SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date: September 1, 2010 CONTAX PARTICIPAÇÕES S.A. By: /
